CON OTTERIN' G OPINION
Mollison, Judge:
In noting my concurrence in the conclusion reached by my colleagues in this case that the common meaning of the term “ostrich feathers,” as used in the Presidential proclamation reported in T.D. 52587, does not include rhea feathers, I wish to note also my dissent from that portion of the opinion of my colleagues which holds that the exception to the terminating provisions of T.D. 52587 applies only to ostrich feathers from South Africa.
I am of the opinion that the exception relates only to ostrich feathers of the kind produced in South Africa and applies to such feathers no matter from whence imported, within, of course, the limitations of the generalization provisions of the Trade Agreements Act. The fact that the trade agreement concession in the general agreement with respect to ostrich feathers was initially negotiated with the Union of South Africa might be considered some sort of argument that the negotiators for the countries concerned in the general agreement had that kind of feather in mind when they included ostrich feathers among those which were given the benefit of tariff reduction in the general agreement. However, I do not consider such an argument to be persuasive, in view of the fact that it is based entirely upon inference as to the state of mind of the negotiators with absolutely nothing to show the actual fact.
I, therefore, prefer to base my concurrence solely upon the determination, as matter of law, of the common meaning of the term “ostrich feathers.”